 



Exhibit 10.8

FIRST AMENDMENT
OF
AGREEMENT OF LIMITED PARTNERSHIP
OF GLADSTONE COMMERCIAL LIMITED PARTNERSHIP

     This First Amendment of Agreement of Limited Partnership (the “Agreement”),
is entered into as of September 1, 2004, by and between Gladstone Commercial
Corporation, Inc., a Maryland corporation (the “Corporation”), and Gladstone
Commercial Partners, LLC, a Delaware limited liability company (“GCP”).

     WHEREAS, the Corporation and GCP are parties to the Agreement of Limited
Partnership of Gladstone Commercial Limited Partnership (the “Partnership”)
dated July 17, 2003 (the “Partnership Agreement”); and

     WHEREAS, at the time of execution of the Partnership Agreement, the
Corporation owned a one percent (1%) Percentage Interest as a General Partner in
the Partnership (the “General Partnership Interest”) and GCP owned a ninety-nine
percent (99%) Percentage Interest as a Limited Partner in the partnership (the
“Limited Partnership Interest”); and

     WHEREAS, the Corporation and GCP (the “Partners”) have entered into a
Partnership Interest Exchange Agreement (the “Exchange Agreement”) dated of even
date herewith, pursuant to which the Partners have exchanged the General
Partnership Interest for the Limited Partnership Interest; and

     WHEREAS, the parties desire to amend the Partnership Agreement to reflect
the terms of the Exchange Agreement;

     NOW THEREFORE, in consideration of the covenants and obligations contained
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:

     1. Amendment of Partnership Agreement. From and after the date hereof, the
Corporation shall be deemed the Original Limited Partner, and GCP shall be
deemed the General Partner, for all purposes under the Partnership Agreement.
Exhibit A of the Partnership Agreement shall be deleted in its entirety, and
Exhibit A hereto shall be inserted in lieu thereof.

     2. Miscellaneous Provisions.

          2.1 This Agreement shall be construed and performed in accordance with
the laws of the State of Delaware, without regard to the conflicts of law
therein. The rights and liabilities of the present parties shall bind and inure
to their respective heirs, devisees, personal representatives, successors and
assigns.

 



--------------------------------------------------------------------------------



 



          2.2 This Agreement and the exhibits hereto constitute the entire
agreement among the parties relating to their subject matter and supersede all
prior and contemporaneous agreements and understandings of the parties in
connection with such subject matter.

          2.3 From and after the date of this Agreement, upon the request of the
Corporation or GCP, the other party shall execute and deliver such instruments,
documents or other writings as may be reasonably necessary or desirable to
confirm and carry out and to effectuate fully the intent and purposes of this
Agreement.

     In Witness Whereof, the parties hereto have executed this First Amendment
of Agreement of Limited Partnership as of the day and year first written above.

                Gladstone Commercial Corporation       a Maryland corporation  
 
         

  By:      

         

  Name:      

         

  Title:      

         
 
              Gladstone Commercial Partners, LLC       a Delaware limited
liability company  
 
         

  By:      

         

  Name:      

         

  Title:      

         

 



--------------------------------------------------------------------------------



 



EXHIBIT A

PARTNERS, CAPITAL CONTRIBUTIONS AND PARTNERSHIP UNITS

As of September 1, 2004

                                              Agreed                            
Value of                       Cash     Property     Partnership     Percentage
    Partners     Contribution     Contribution     Units     Interest    
GENERAL PARTNER:
Gladstone Commercial Partners, LLC
1750 Tysons Blvd.
Fourth Floor
McLean, Virginia 22102
    $1.00     N/A     1 Unit     1.0%    
ORIGINAL LIMITED PARTNER:
Gladstone Commercial Corporation
1750 Tysons Blvd.
Fourth Floor
McLean, Virginia 22102
    $99.00     N/A     99 Units     99.0%    
ADDITIONAL LIMITED
PARTNERS: [none]
                           

 